President of the General Assembly, Ambassador Volkan Bozkir,
Secretary-General of the United Nations, Antonio Guterres,
Heads of State and Government,
National representatives and representatives of international organizations,
Ladies and gentlemen,
The seventy-fifth anniversary of the United Nations finds us once again amid a crisis, which, undoubtedly, looks very different to the disaster caused by the Second World War, but also forces us to reimagine our future in order to build on achievements and prevent future crises, be they economic, health, climate or all of them together.
The scale of the current pandemic and its distressing consequences — loss of life and its impact on the health of many people — are the focus of our attention because we must seek solutions for our peoples, in particular those who are most vulnerable and most at risk of being affected by the pandemic as a result of its impact on their health, as well as on their way and means of life.
But the commemoration of this anniversary should also challenge us about the future we want for our countries and societies beyond this crisis.
It is here before the General Assembly, Mr. President, that Uruguay wishes to emphasize once again that the road to be travelled, both for a way out of the pandemic and for the next 75 years, will always find us on the same side — that of multilateralism — supporting the quest for solutions that are protected by multilateral legal frameworks in all aspects of international life — health, environment, trade and migration.
Uruguay’s accession to membership a few months ago in the Alliance for Multilateralism, an initiative, launched by Germany and France, seeking to uphold multilateral order, is another sign of our country’s commitment to this cause.
Mr. President,
Uruguay supports the role of the World Health Organization and the role of the United Nations system in coordinating the global response to the pandemic, as we understand that international organizations play a fundamental role in coordinating and guiding the best possible solutions to the current critical situation and in the coordinated management of its medium- and long-term impacts.
My country, Mr. President, has adhered to the calls to achieve global and equitable access to health technologies, medicines and vaccines through the sharing of knowledge, intellectual property and data necessary for the detection, prevention, treatment and response to COVID-19.
Our country’s response to the pandemic has focused on a multidisciplinary approach that covers its social, economic and epidemiological aspects and is monitored by an Honorary Scientific Advisory Group of which we are very proud. Our approach is based on our citizens’ responsible use of their freedom, with solidarity and generosity, which, together with a strong and resilient health system, has allowed us to resume work and educational and cultural activities.
We would also like to call on the international community to ensure that the current pandemic does not result in our failing to fully honour the commitments made at the multilateral level. We must avoid falling prey to nationalism and protectionism, which would in any way harm international relations in international trade or disrupt supply chains and the distribution of the medical supplies that are so necessary for emerging from this health crisis.
At the beginning of the Decade of Action to deliver on the Sustainable Development Goals, moving from words to action will be essential for ending poverty, protecting the environment and improving the living conditions of the world’s population.
The United Nations has promoted Agenda 2030 and, despite the considerable current challenges, it should remain the main guide to achieving sustainable development.
Uruguay has worked hard since its recognition for effective compliance. Our country continues to honour its history of reducing inequalities, as well as its commitment to decent work based on investment and growth.
Our Government has also made the necessary commitment to education at all levels, as education is essential for the full actualization of human beings and for ensuring that all citizens have equal opportunities.
This global pandemic has shown that in the face of ever-changing challenges, it is important to maintain the necessary environment and support for international cooperation, so that all States, and in particular developing countries, can move towards sustainable development.
In this scenario, it is paradoxical that countries classified as high-income developing countries, such as Uruguay, do not have access to the majority of sources of international cooperation or more favourable lines of credit. That is why we will continue to promote the revision of that classification or graduation, which is based solely on per capita income.
For these categories to be truly adequate and equitable, a multidimensional criterion should be considered to define classifications of development and the international support needs of each country based on its specific situation.
In this regard, I wish to underscore the support of ECLAC for the development of a multi-factor approach. Sustainable development will not be such if we are not concerned about caring for the environment. That, too, as with the pandemic, is a challenge that countries cannot face alone, but requires collective will to meet the challenges facing humankind.
Uruguay continues to take steps in this direction with its recently established Ministry of Environment to demonstrate that this issue is a priority for the Government.
Mr. President, Uruguay wishes to reiterate its support for the Paris Agreement on Climate Change and its firm commitment to objectives in that area.
Uruguay has developed a National Climate Change Response Plan, which addresses risk prevention, mitigation and adaptation.
We understand that productive efforts, good experiences and effective and efficient management, subject to accountability in the light of current challenges, should receive greater attention and recognition.
We also welcome the holding of the Summit on Biodiversity, which will take place next week. We express our commitment to promoting strategies and practices for the sustainable use of biological diversity and natural resources, while developing mechanisms to improve their management and use.
My country would like to reaffirm here at the Assembly its support for the Secretary-General’s Road Map for Digital Cooperation. Uruguay understands that for these initiatives to prosper and contribute effectively to the fulfilment of the SDGs, digital technologies must enable us to bridge the digital and connectivity divide, among countries and within each country alike.
It is also essential to promote respect for human rights in such networks, the protection of privacy and personal data, as well as access to information and freedom of expression, both public and private.
Lastly, it is necessary to work on digital security, with the broad participation of State actors, the private sector and civil society.
With regard to the Secretary-General’s initiatives, I would like to focus for a moment on his call for a ceasefire — a global ceasefire — which was endorsed by my country.
A peaceful environment is indispensable for addressing the pandemic, which is why we must now recommit to dialogue, peaceful dispute resolution and the rule of law in order to alleviate suffering and bring hope to the most vulnerable populations.
My country is strongly committed to United Nations peacekeeping forces, as it is a main contributor of troops per capita worldwide. A clear demonstration of this national commitment is the offer made by our Government to establish a laboratory to increase medical diagnostic capabilities within United Nations peace operations in response to the pandemic.
In this context, it is worth recalling Uruguay’s calls to protect hospitals and schools under attack in conflict zones and the need to support Security Council resolutions on this matter.
Uruguay reiterates its national commitment to the human rights agenda and will continue to actively uphold human rights, including the protection and rights of children, the plight of civilians in conflict situations and women’s rights, and promote respect for such rights among actors in the international community. In this regard, we will continue to ensure the effective implementation of advocacy mechanisms by the United Nations.
We would like to make special mention of the vulnerable sections of the population, who are particularly affected by the pandemic, such as women who are victims of domestic violence, which is of particular concern for Uruguay. It has prompted us to develop specific policies to respond to this situation. We cannot forget migrants and internally displaced persons, who are also doubly vulnerable to this pandemic.
We again underscore the open policy of our country, which welcomes voluntary migration, based on the values of democracy and equality before the law and respect for the rights of all people, regardless of their origin.
Mr. President, by strengthening human rights, not only will protection be advanced, but those called to be key actors in building peace and promoting development will be empowered, more specifically women and young people.
Lastly, I would like to underscore the role of the International Criminal Court and the importance of its deterrent effect on mass genocides and atrocities and their perpetrators. Uruguay reiterates its commitment to the international justice system and, in particular, its support for the International Criminal Court as an independent and impartial judicial institution with a central role in the fight against impunity and in the pursuit of justice.
In this forum, where peace was sealed 75 years ago, I would like to express my concern about the threats posed by non-compliance with or the withdrawal of some parties from disarmament agreements, which may lead to the resumption of an arms race that will take us back to a time when the world lived in the spectre a possible nuclear conflict. Global peace cannot be achieved without serious commitments by the international community on disarmament and non-proliferation.
The region and my country are concerned about the proliferation and illicit trafficking of small arms and light weapons, which pose a threat to the stability of regions and global security, incite crime and insecurity and affect peaceful coexistence in society.
Our Government is committed to combating insecurity and crime and we will work hard to do so. We will also continue to cooperate with the United Nations in the fight against terrorism, transnational organized crime and the links between the two.
Mr. President, the future we want for our peoples is one in which we can move ahead with common and supportive solutions to challenges that emerge, in order to achieve sustainable and inclusive development, where the rights of all are respected and opportunities are offered for the development of each and every citizen of this world, leaving no one behind.
We want a peaceful future in a world where States are committed to dialogue and negotiation; where we find a way to emerge from today’s conflicts that considers the rights of all parties. We therefore need to redouble our commitment to preventive diplomacy and mediation, as well as to conflict prevention. To this end, we need a United Nations that focuses more on coordination, both in word and in deed. We need an Organization that actively cooperates with other international organizations, including financial institutions, to implement a variety of mechanisms that enable countries to overcome external and internal obstacles to development, given its multidimensional nature.
Uruguay is particularly interested in increasing the relevance of the overall efforts of the United Nations, and in particular the General Assembly, as well as its Member States to ensure the potential for effective participation.
Uruguay has always sought to contribute to the overall transparency of the functioning of the United Nations and all its organs, including the work of the United Nations Security Council.
In today’s world, the possibility for increasing the efficiency and efficiency of the Organization will be appreciated, while cutting operating costs and increasing transparency and accountability with regard to its spending.
We particularly appreciate the Organization’s efforts to include civil society and the private sector, as part of the solution to the economic, social and environmental issues that arise, as inclusive and sustainable development requires the participation of the entire society.
The leaders of the world must rise to the level of the circumstances and of our peoples and be capable, just as our leaders were 75 years ago, of thinking beyond the current crisis and consolidating the multilateral mechanisms and instruments that enable our societies to achieve sustainable and inclusive development, respecting democracy, freedoms and the rights of all human beings.
We world leaders must take charge.
Thank you very much.